Opinion op the Court by
Judge Peters:
As it may be some consolation to attorneys and client who feel so great solicitude to have tbe law correctly settled, and so little interest in the amount in controversy, this court is disposed on that account to extend the opinion.
It is said in the petition for a re-hearing in the opinion of attorneys that by the opinion delivered in this case this court has settled the doctrine that a plaintiff may sue for fifty dollars in the circuit court.
While plaintiff below alleges in his petition that the actual damages sustained by him for the wounding and killing of his hogs by defendant was fifty dollars still he claims for punitive damages in his petition fifty dollars more making in all one hundred dollars claimed in damages. Can it be said then and will counsel contend when a party claims damages to the amount of one hundred dollars, that that sum is not the amount in controversy? How is the matter (as to amount) in controversy to be determined otherwise than by the amount for which judgment is asked ?
Reference is made to by the attorneys to sections 24 and 29 Code. The first of which provides that “The quarterly courts have jurisdiction of all actions for the recovery of money, or personal property where the matter in controversy, exclusive of interest and cost does not exceed one hundred dollars in value; and of inquests upon idiots and lunatics; and of all other actions and proceedings of which justices of the peace have jurisdiction.” Sec. 29 provides. “The courts of justices of the peace shall have jurisdiction exclusive of the Circuit Court; but concurrent with *400tbe quarterly court of all actions, and proceedings for the recovery of money, or personal property where the matter in controversy, exclusive of interest and cost, does not exceed fifty dollars in value; and in other cases specially provided for by Statute.”
Bussell & Avrit, for appellant.
Lisle, for appellee.
By Sec. 18 Civil Code. Circuit Courts have original jurisdiction over all actions, and proceedings for the enforcements of civil rights, or redress of civil wrongs except where exclusive jurisdiction is given to other courts.
The jurisdiction given to quarterly courts by Sec. ¡B4 Supra for the recovery of money, or personal property where the matter in controversy exclusive of interest and cost does not exceed one hundred dollars in value is not exclusive of, but is merely concurrent with the Circuit Court and as the amount demanded in the petition is the amount in controversy, it must result that the circuit court had jurisdiction, since one hundred dollars are demanded in the petition.
, As the jury had found the damages sustained by appellee and by section 3, article 1 of chapter 50, R. S'., he was entitled to double damages; the court below had the legal authority to render judgment accordingly.
Wherefore the judgment must be affirmed.